MEMORANDUM **
Robert Strickland, Jr., a California state prisoner, appeals pro se the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging Eighth Amendment violations based on the denial of outdoor exercise. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment on Strickland’s Eighth Amendment claim because Strickland failed to raise a triable issue of fact as to whether prison officials were deliberately indifferent to the conditions of his confinement. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
Strickland’s motion to file oversized reply brief is granted. The Clerk shall file the reply brief received on July 29, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.